DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 19-28, 29-33, 35, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2017/0312971 issued to Terpsma et al. and/or US 4,010,303 issued to Ramsauer et al.
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by magnetic rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw, per 100 pbw of the elastomer of the mat body backing (i.e., applicant’s textile component) (col. 7, lines 16-22).  The elastomer for the backing may contain a vulcanizing agent and a vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base of the separable floor mat is a magnetic rubber sheet having a flat surface for supporting the mat body (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer of the base component (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely of or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., a primary backing or applicant’s reinforcement layer) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
While Nagahama is silent with respect to an explicit teaching that the pile face yarns are dyed and/or printed, the reference does state, “Though the mat body used in the present invention is constructed as described above, it should be noted that there is no particular limitation on the planar shape, the length of the mat pile, the shape of the surface portion or the color” (col. 6, lines 22-25).  Thus, Nagahama explicitly teaches there are no limitations on the color of the mat body, which comprises the pile yarns.  Said teaching amounts to an implicit teaching that the pile yarns are dyed and/or printed.  As one of ordinary skill in the art readily understands, all carpeting materials, including tufted pile floor mats, comprise pile yarns that are dyed and/or printed in some manner to provide color thereto, thereby rendering said carpet commercially desirable.  In other words, the disclosed coloration of the mat pile necessitates the pile face yarns are dyed and/or printed with color.  
Nagahama is also silent with respect to the presence of lack thereof recycled rubber material, which encompasses applicant’s claim to 0% recycled rubber material.  
Therefore, the Nagahama reference teaches applicant’s claims 1-14, 19-28, 29-33, 35, 36, 38, and 40 with the exception that the reinforcement layer (i.e., Nagahama’s base fabric or primary backing) includes either (a) monoaxially drawn tape elements having a rectangular cross-section, an upper surface, and a lower surface, and wherein the tape elements comprise at least a first layer having a draw ratio of at least about 5, a modulus of at least about 2 GPa, a density of at least 0.85 g/cm, wherein the first layer comprises a polymer selected from the group consisting of polyamide, polyester, and co-polymers thereof or (b) monoaxially drawn fibers having at least a first layer, an upper surface and a lower surface, wherein the first layer comprises a polymer and a plurality of voids, wherein the voids are in an amount of between about 3 and 18 percent by volume of the first layer.
However, primary backings comprising monoaxially drawn polyamide tape yarns are known in the art.  For example, Terpsma discloses polyester tape yarns suitable for use in making woven fabrics, such as primary backings for tufted fabrics (abstract and sections [0002], [0014], and [0114]).  The polyethylene terephthalate (PET) tape yarns have a higher modulus and other properties than the conventional ones made of polypropylene (sections [0002], [0009], [0010], and [0017]).  The polyester tapes are drawn lengthwise (i.e., monoaxially) at a draw ratio of 4.5:1 to 7.5:1, preferably at least 5:1 (section [0105]).  Higher draw ratios produce higher modulus and tenacity (section [0105]).  PET is known to have a density of about 1.38 g/cm3.  
Additionally, Ramsauer discloses tufted nylon carpets comprising a primary backing of ribbon-shaped (i.e., tape having a rectangular cross-section) warp and weft filling yarns made for a blend of 65-80% by wt. polyamide and 20-35% by wt. polyester (abstract and col. 1, lines 42-48).  The preferred polyester is polyethylene terephthalate (col. 1, lines 55-56). The immiscible blend of polymers provides a matrix-fibrillar structure of polyester fibrils in a polyamide matrix (col. 1, lines 42-48 and col. 1, line 62-col. 2, line 2).  The matrix-fibrillar structure provides the backing with a lower splitting tendency with less resistance to tufting needles, thereby providing more stability than conventional polypropylene tape primary backings (col. 2, lines 3-11).  The ribbon-shaped yarns are made by extruding a blend of polyamide and polyester into a film, slitting the film to a desired width, and (monoaxially) drawing said slit-film ribbons (col. 2, lines 12-19).  Suitable draw ratios are 1:3 to 1:5, but higher draw ratios may be employed (col. 2, lines 21-23).   
Ramsauer fails to teach a density of the blend of polyamide and polyester.  However, polyethylene terephthalate is known to have a density of about 1.38 g/cm3, while polyamide (e.g., nylon 6) is known to have a density of about 1.31 g/cm3.  Thus, the blend of polyamide and polyester would meet applicant’s limitation of having a density of at least 0.85 g/cm3.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a primary backing fabric comprising woven polyester tape yarns, as taught by Terpsma and/or Ramsauer, for the woven primary carrier fabric of Nagahama.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., improved tenacity, modulus, thermal stability, and resistance to creep, lower splitting tendency with less resistance to tufting needles, more stability than conventional polypropylene tape primary backings, and the ability to be easily recycled).  
While the Terpsma teaches the polyester tape yarns have a relatively high modulus, the reference fails to explicitly teach values for the modulus property.  The Ramsauer reference fails to teach the modulus of the polyamide-polyester blend tape yarn.  However, it is reasonable to presume that said property limitation would obviously be met by the Nagahama invention having the modified primary backing fabric as taught by Terpsma and/or Ramsauer.  Support for said presumption is found in the use of similar materials used to produce a like floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, claims 1-14, 19-28, 29-33, 35, 36, 38, and 40 are rejected as being obvious over the cited prior art.  
Regarding claims 29 and 34, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  However, it is reasonable to presume these properties are met by the teachings of Nagahama. Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce a like floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.   Thus, claims 29 and 34 are rejected over the cited prior art.  
Regarding claim 37, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment provides a graded magnetic particle distribution.  Hence, claim 37 is also rejected as being obvious over the cited prior art.
Regarding claim 39, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss.  However, it is reasonable to presume said strength is met by the teachings of Nagahama.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce a like floor mat product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise. Thus, claim 39 is also rejected over the cited prior art.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2017/0312971 issued to Terpsma et al. and/or US 4,010,303 issued to Ramsauer et al., as applied to claim 1 above, and in further view of US 6,428,873 issued to Kerr.  
Nagahama fails to teach a nonwoven layer sandwiched between the primary backing (i.e., applicant’s reinforcement layer) and the base component.  However, such nonwoven layers are known in the art of carpet floor mats. 
For example, Kerr discloses a floor mat comprising a plurality of pile yarns 14 tufted into a primary carrier fabric 16, an adhesive layer 24, and a backing 36 and/or 60 (i.e., a base component) of vulcanized thermoplastic elastomer (abstract, col. 2, lines 53-61, and Figure 2).  The pile yarns may be cotton, nylon, polyester, or other suitable material, while the primary carrier fabric is a woven or nonwoven fabric (col. 2, lines 57-61).  A woven or nonwoven reinforcing scrim 40 may be located between a first layer of thermoplastic elastomer 36 and a second layer of thermoplastic elastomer 60 (col. 3, lines 36-51 and col. 4, lines 50-63).  Such a nonwoven scrim can be interpreted as being sandwiched between a reinforcement layer (i.e., the primary carrier fabric 16) and a base component (i.e., the second layer of thermoplastic elastomer).  The thermoplastic elastomer may be ethylene propylene diene monomer (EPDM), nitrile, butyl, natural rubber, styrene butadiene rubber, preferably EPDM (col. 4, lines 8-29).  Figure 2 shows a floor mat comprising cut pile face fibers.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a nonwoven scrim between the primary backing and base component of the Nagahama floor mat, as taught by Kerr.  Motivation to do so would be to provide additional reinforcement and dimensional stability to the textile mat component of Nagahama.  Such modification would have yielded predictable results to the skilled artisan.  Therefore, claim 15 is rejected as being obvious over the cited prior art. 
Claims 16, 17, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2017/0312971 issued to Terpsma et al. and/or US 4,010,303 issued to Ramsauer et al., as applied to claim 1 above, and in further view of US 4,361,925 issued to Yamamoto et al.
Nagahama fails to teach the addition of an edge attachment means, preferably selected from hook and loop fasteners, mushroom-type hook fasteners, and combinations thereof. However, such edge fasteners are known in the art of separable floor mats.  
For example, Yamamoto discloses a separable floor mat comprising a mat and base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing portion of the sheet, (b) a dust-controlling mat 5, and (c) a temporary anchoring mechanism for detachably anchoring the mat and the base at a plurality of points on the peripheral edge of the sheet and mat (abstract, col. 2, lines 25-32, col. 3, lines 8-11, and Figure 1). 
The anchoring mechanism comprises an anchoring element 11 of hook or mushroom engaging pieces 10 implanted on a base fabric 9 fusion-bonded to the base 1 and an anchoring element of fiber loops 12 attached to the back side of the mat 5 (abstract and col. 3, lines 12-36). The anchoring elements 11 and 12 are placed in discrete locations along the peripheral edge of the mat and the base (col. 3, lines 8-11 and Figures 1-3). 
The mat 5 comprises a base fabric 6 (i.e., primary backing) having pile yarns 7 (e.g., cotton, rayon, polyvinyl alcohol, acrylic, or nylon) tufted thereto and a backing layer 8 for securing the pile yarns to the base fabric (col. 2, lines 44-59).  Figures 2 and 3 show a cut pile.  The primary backing may be a woven, knit, or nonwoven fabric of natural or synthetic fibers (i.e., cotton, rayon, polyvinyl alcohol, acrylic, or nylon (col. 2, lines 53-55).  
The elastomeric polymer of the base assembly may comprise nitrile based rubber, ethylene-propylene-diene rubber (EPDM), vinyl chloride rubber, styrene-butadiene rubber, etc. (col. 2, lines 34-43).  To be useful as a base material, such rubbers are conventionally cured or vulcanized.  
The separable floor mat is intended for use as rented dust-control mats, wherein said mats are leased out to users (e.g., commercial businesses), then collected for washing, and returned to the users (col. 1, lines 34-39).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add hook and loop fasteners along the peripheral edges of Nagahama’s textile mat and base components, as taught by Yamamoto.  Motivation to do so would be to provide additional stability from lateral movement between the textile mat component and base components of Nagahama.  Such modification would have yielded predictable results to the skilled artisan.  Therefore, claims 16, 17, 41, and 42 are rejected as being obvious over the cited prior art. 
Claims 18 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2017/0312971 issued to Terpsma et al., US 4,010,303 issued to Ramsauer et al., and US 4,361,925 issued to Yamamoto et al., as applied to claims 16 and 41 above, and in further view of WO 97/06029 issued to Bailey.
Nagahama and Yamamoto fail to teach the hook and look fastener (i.e., edge attachment means) of the mat component is narrower in width than that of the base component.  Specifically, Figure 3 of Yamamoto shows the two anchoring mechanisms to be of approximately the same size.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the anchoring mechanisms such that the anchoring mechanism of the base component is broader in width since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Motivation to modify the size would be to provide for a greater surface area of the base anchoring mechanism for which to engage with the mat anchoring mechanism.  For example, Bailey teaches a floor mat for a carpeted vehicle floor, wherein said floor mat is held in place by hook and loop type mechanical fasteners (abstract).  The hook portion and loop portion of the fastener differ in size and are constructed and located such that the smaller fastener portion is immediately and substantially fully engaged with the other portion regardless of the mat placement (abstract).  Such a modification of the Yamamoto anchoring mechanism would have yielded predictable results to the skilled artisan (i.e., improved fastening without needing exact alignment of fasteners.  Thus, claims 18 and 43 are rejected as being obvious over the cited prior art.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 2, 2022